By the Court, Shatter, J.:
The petition alleges that the County Judge of Los Angeles County threatens to set aside a judgment in favor of petitioner remaining in the County Court, and that the Judge has no jurisdiction to do so, inasmuch as the term of the Court at which the judgment was entered has long since transpired. The defendant has answered denying the threat imputed, and disclaims all intention to set aside or otherwise interfere with the judgment. The case is submitted upon the pleadings.
The petition is not properly verified. The affidavit is made by the petitioner’s attorney; but while the affiant states that he believes the petition to be true, he fails to state that he has either knowledge or information concerning it. We cannot notice a petition for a writ of prohibition that is not supported by a proper affidavit. Treating the petition, however, as an unverified pleading, it is sufficiently met by the unverified *246answer of the respondent, denying the leading allegation of the petition.
The petition must be dismissed, and it is so ordered.